Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges applicants’ amendments to Claims 1 and 7.  
Claims 1 – 10 are pending. 
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Kinnunen fails to teach portions of Claim 1 including, “determining sleep scores for a predefined number of day, wherein a sleep score is determined for each of the predefined number of days from the collected set of information, the set of measurement data, the circadian rhythm and the duration of sleep of the user, and associating each sleep score with a corresponding go-to-bed time or time of falling asleep of the user” and “feed back comprises instructions to the user related to adjusting the sleep pattern over a plurality of nights”.  Examiner respectfully disagrees.  
Examiner points out that because the claim does not define specifically how many number of days are predefined, any single day or more that a sleep score is determined will fall within a number of days.  Para 187 of Kinnunen states that sleep score is determined from circadian rhythm and duration of sleep by user over duration of time, which can constitute any duration the scores are tallied being in days or weeks.   
.  

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinnunen (U.S Publication No. 20170132946).

Regarding Claim 1, Kinnunen teaches a method for providing feedback to a user for adjusting sleep pattern of the user (Para 55 - improving performance level of the user and providing feedback to improve that level, performance level can refer to 

Regarding Claim 2, Kinnunen teaches a method according to claim 1, wherein providing the feedback is further based on a set of measurement data for a consecutive day, wherein the consecutive day is succeeded by the predefined number of days (Par 114 – feedback provided based on measured data to improve performance level, Para 119 – measured data collect data over many days for analysis, any amount of days can be predefined days).

Regarding Claim 3, Kinnunen teaches a method according to any of the preceding claims claim 1, wherein the duration of sleep is measured as a time between moment of falling to sleep and moment of waking up or as a time between moment of going to bed and moment of waking up, wherein said moments are determined based on at least one of pre-defined changes in heart rate, pre-defined changes in body or skin temperature and changes in movement of the user (Para 74 – duration of sleep is measured as time between falling to sleep and waking up and determined on changes in heart rate and temp).

Regarding Claim 4, Kinnunen teaches a method according to any of the preceding claims claim 1, wherein the set of information comprises physiological performance related information based on an external data input by the user (Para 63, physiological performance based on external data input).

Regarding Claim 5, Kinnunen teaches a method according to claim 4, wherein the external data comprises at least one of travel information, time zone, calendar, working schedule and holidays (Para 64 – describes exact external data input).

Regarding Claim 6, Kinnunen teaches a method according to any of the preceding claims claim 1, wherein the method further comprises storing a set of parameters related to sleep patterns (Para 63 and 80 – server/computer network stores data and parameters of circadian rhythm and sleep patterns).

Regarding Claim 7, Kinnunen teaches a system for providing feedback to a user for adjusting sleep pattern of the user (Para 55 - improving performance level of the user and providing feedback to improve that level, performance level can refer to sleeping pattern of the user as a sleep score, Para 66 – automatic target levels can be set to improve those performance levels in relation to sleep, Para 187 – sleep duration and circadian rhythm factor into sleep score which represent the readiness score part of improving performance level), the system comprising: a wearable electronic device configured to be worn by the user and comprising means for measuring a set of measurement data (Para 55, 56 – wearable device measures movements, heart rate, 

Regarding Claim 8, Kinnunen teaches a system according to claim 7, wherein the wearable electronic device is operable to measure a set of measurement data for a consecutive day(Para 117 - 119 – measured data from wearable over days), wherein the consecutive day is succeeded by the predefined number of days and the processing module is operable to provide the feedback further based on the set of measurement data for the consecutive day (Par 114 – feedback provided based on measured data to improve performance level, Para 119 – measured data collect data over many days for analysis, any amount of days can be predefined days).

Regarding Claim 9, Kinnunen teaches a system according to claim 7, wherein the processing module is operable to store a set of parameters related to sleep patterns (Fig 2 - 108, Para 80 – server storage, Para 161 -165, Server connected to communication device that includes multiple modules including database to store parameters).   

Regarding Claim 10, Kinnunen teaches a system according to any of the claim 7, wherein the mobile communication device or the wearable electronic device comprises the processing module (Para 62 - communication device and server configured together, Fig. 1 – Para 159-162, #108 - server).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792